                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



 Grupo Petrotemex, S.A. De C.V.
 and DAK Americas LLC,                                Case No. 16-cv-2401 (SRN/HB)

                      Plaintiffs,

 v.                                                               ORDER

 Polymetrix AG,

                      Defendant.



HILDY BOWBEER, United States Magistrate Judge

       This matter is before the Court on Plaintiffs Grupo Petrotemex, S.A. De C.V. and

DAK Americas LLC’s (“GPT/DAK”) Renewed Motion to Compel [Doc. No. 416]. For

the reasons set forth below, the Court grants in part and denies in part the motion.

I.     BACKGROUND

       At the Court’s invitation, GPT/DAK has renewed their Second Motion to Compel

[Doc. No. 148], the particulars of which have been discussed by this Court in several

prior orders, including its Orders of June 28, 2018 [Doc. No. 210], and February 25, 2019

[Doc. No. 398]. The Court had deferred resolution of the full scope of GPT/DAK’s

Second Motion to Compel while Polymetrix’s Motion to Dismiss was pending and

discovery in this case was limited to material pertinent to the issue of subject matter

jurisdiction. However, Polymetrix’s motion was denied by the Honorable Susan Richard

Nelson, United States District Judge, see (Mar. 5, 2019, Mem. Opinion & Order [Doc.
No. 408]), and this Court has determined that discovery should now proceed on all issues.

See (Apr. 22, 2019, Order [Doc. No. 424 at 2].) The Court will not provide a full

recitation of the facts or procedural posture of the instant motion, and instead

incorporates by reference the factual underpinnings and relevant background set forth in

its June 28, 2018, and February 25, 2019, orders. In short, the Court is now tasked with

determining whether Polymetrix may properly withhold pursuant to Swiss law any

documents that it has determined to be responsive to GPT/DAK’s discovery requests

beyond those that the Court previously ordered Polymetrix to produce on subject matter

jurisdiction. Put another way, the Court must determine to what extent Polymetrix must

produce additional documents pursuant to Federal Rule of Civil Procedure 34, and

whether and to what extent GPT/DAK will be required to pursue certain documents

through the processes established by the Hague Convention for the Taking of Evidence

Abroad.

II.    DISCUSSION

       A.     Legal Standard

       When it is necessary to seek evidence abroad, “the district court must supervise

pretrial proceedings particularly closely to prevent discovery abuses.” Societe Nationale

Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522, 546

(1987). American law has “long recognized the demands of comity in suits involving . . .

sovereigns with a coordinate interest in the litigation.” Id. at 546. In suits involving

extraterritorial discovery, “[t]he exact line between reasonableness and unreasonableness

in each case must be drawn by the trial court, based on its knowledge of the case and . . .


                                              2
the governments whose statutes and policies they invoke.” Id. However, that evidence

sought is subject to a foreign nation’s blocking statute does not necessarily prevent an

American court from ordering a party to produce it. Id. at 544. Furthermore, “[a] review

of case law reveals that courts have not looked favorably on blocking statutes.” Skky,

Inc. v. Thumbplay Ringtones, LLC, No. 13-cv-2072 (PJS/JJG), 2014 WL 11429038, at *5

(D. Minn. Apr. 4, 2014) (Graham, Mag. J.).

       The party opposing discovery of relevant, non-privileged information has “the

burden of establishing some good cause or sound reason for blocking disclosure.”

Rolscreen Co. v. Pella Prod. of St. Louis, Inc., 145 F.R.D. 92, 95 (S.D. Iowa 1992); see

also In re: Nat'l Arbitration Forum Litig., No. CV 09-1939 (PAM/JSM), 2010 WL

11469529, at *3 (D. Minn. Feb. 16, 2010) (Mayeron, Mag. J.) (it is “axiomatic” that the

resisting party bears the burden of explaining why discovery should be limited). Thus, the

party relying on foreign law to resist discovery has the burden to show such law applies to the

discovery at issue. See, e.g., United States v. Vetco, Inc., 691 F.2d 1281, 1288 (9th Cir. 1981).

Furthermore, a party seeking to require that discovery be obtained through Hague Convention

international discovery procedures must “demonstrate appropriate reasons for employing

[them].” Aerospatiale, 482 U.S. at 547.

       B.      Analysis

       In its opposition to GPT/DAK’s Second Motion to Compel, Polymetrix based its

resistance to producing certain concededly relevant and responsive documents on Article

162 and Article 273 of the Swiss Criminal Code. To be clear, Polymetrix did not take the

position that either of these laws precludes it from producing its own confidential



                                                 3
information. Instead, it asserted that Swiss law precludes it from producing confidential

third-party information in its possession, and that the third-party information is so

intertwined with Polymetrix’s information that there is no practicable way to redact the

former and produce the latter. See, e.g., (Def. Polymetrix AG’s Mem. of Law in Opp’n

to Pls.’ Mot. to Compel Discovery, “Def.’s Mem. in Opp’n to Mot. to Compel” [Doc.

No. 91 at 2].) Before proceeding to the question of whether the Swiss blocking statutes

should be understood to apply to and preclude the production of documents by

Polymetrix, however, the Court must first address the proper scope of discovery in this

case.

              1.     The Proper Scope of Discovery

        GPT/DAK’s complaint alleges that Polymetrix induced infringement of the

patents-in-suit, thereby subjecting it to liability under 35 U.S.C. §§ 271. See (Compl.

[Doc. No. 1 ¶¶ 20, 27–28, 33–34, 39–40].) But, as GPT/DAK acknowledged in its

opposition to Polymetrix’s motion to dismiss, the complaint does not allege direct

infringement under 35 U.S.C. § 271(a). See (Opp’n to Def.’s Mot to Dismiss Compl.

Pursuant to Fed. R. Civ. P. 12(b)(1), “Opp’n to Mot. to Dismiss” [Doc. No. 161 at 2–3,

11–12].) Furthermore, although the Complaint does not specify the origin of the PET

allegedly made using the accused EcoSphere™ technology, the evidence and argument

adduced in connection with the motion to dismiss made it abundantly clear that the only

competent evidence GPT/DAK has regarding the importation into the United States of

such PET relates to PET manufactured at a plant located in Wloclawek, Poland owned by

Indorama Ventures Poland Sp. Z.O.O (hereinafter the “Indorama Poland plant”), which


                                              4
Polymetrix had “revamped” to incorporate the EcoSphere™ technology. See generally

(Mar. 5, 2019, Mem. Opinion & Order at 9–15.) Yet GPT/DAK’s requests to Polymetrix

seek wide-ranging information about the marketing, advertising, commercialization, sale,

and offer for sale of the EcoSphere™ technology to any customer for any plant located

anywhere in the world. 1

       The Court has not forgotten that Polymetrix explicitly withdrew any relevance

objections to GPT/DAK’s requests that it might have asserted under the Federal Rules of

Civil Procedure. See (Def.’s Mem. in Opp’n to Mot. to Compel at 2.) But the Court has

its own independent obligation under Rule 1 to assure that discovery in this case does not

become a fishing expedition but instead is focused on matters for which there is some

foundation in the record, and it concludes that the scope of discovery sought by

GPT/DAK’s requests go far beyond the bounds of discovery that are reasonably

implicated by the claims and the record in this case.

       Accordingly, the Court denies GPT/DAK’s motion to the extent it seeks to compel

responsive information or documents regarding the offer for sale, sale, installation, or

support of the EcoSphere™ technology to or for any specific customer other than

(1) Indorama, its customers or affiliates, or (2) a customer to or for whom it has offered

to sell the Ecosphere™ technology to be operated in the United States. Thus, for

example, the Court will not compel discovery into activities, products, or facilities in




1
 See, e.g., GPT/DAK’s Interrogatory No. 2 [Doc. No. 86-1 at 114] and Document
Request Nos. 41–43 [Doc. No. 86-1 at 136].


                                              5
China, such as the PET plant under construction for Jiangyin Chengold Packaging

Materials Co., Ltd. 2 This limitation should be read narrowly, however, in that the Court

does not intend to preclude reasonable and proportional discovery into documents that,

although they may pertain to another customer, are relevant to the claims and issues in

this case for some other reason, such as documents that that describe the development of

the Ecosphere™ process itself or documents that analyze the claims of the patents-in-suit

and whether they read on the EcoSphere™ process; or documents that are relevant to

matters that Polymetrix itself puts in issue, such as if Polymetrix asserts that another

customer installation was prior art or that the success of another customer installation

demonstrates the availability of an acceptable non-infringing alternative design.

       Accordingly, the Court addresses the issues raised by this motion in the context of

this narrowed scope of discovery.

              2.     Article 162

       Turning first to Article 162, Polymetrix argued that the law forbids it to produce

the requested documents because disclosure of the information contained therein would

breach both contractual and legal obligations to maintain the secrecy of another party’s

confidential information. (Richa Decl. [Doc. No. 94 ¶¶ 43, 45–48].) Polymetrix

identified a few written contracts that it asserted contained express obligations of




2
  See, e.g., GPT/DAK’s First Set of Requests for Production Nos. 25 and 26. [Doc.
No. 86-1 at 35–36.] The Court notes that GPT/DAK itself protested in response to
Polymetrix’s motion to dismiss that its Complaint “does not . . . even so much as mention
any China plant whatsoever.” (Opp’n to Mot. to Dismiss at 4.)

                                              6
confidentiality, 3 but its primary argument was that it had oral or implied contractual

obligations with a number of customers and business partners that required it to keep

their information confidential, and that Swiss law recognizes such implied contracts.

Polymetrix also argued that the Swiss Federal Unfair Competition Act 4 and the Swiss

Data Protection Act 5 impose an additional legal duty to keep third-party confidential

information secret. Accordingly, Polymetrix argues it has multiple legal and contractual

bases for withholding the confidential information of its customers and business partners,

which in turn trigger the prohibitions on disclosing them in Article 162.

       In its June 28, 2018, Order, the Court concluded that Polymetrix did not meet its

burden of establishing that Article 162 of the Swiss Criminal Code barred production of

responsive documents pertaining to the limited scope of discovery surrounding

Polymetrix’s then-pending Motion to Dismiss. See (June 28, 2018, Order at 18–23.) The

Court noted that Article 162 applies only “when there is a legal duty to prevent the

disclosure of manufacturing or business secrets,” and that therefore, “knowing whether

there are actual agreements in place is critically necessary for understanding whether



3
  See (Müller Decl. [Doc. No. 93 ¶¶ 6, 11–12]; Müller Decl. Exs. A-B [Doc. Nos. 93-1 to
93-2].) Particularly, Polymetrix identified an express obligation of confidentiality in its
contract with Jiangyin Chengold. (Müller Decl. ¶ 12.)
4
  The Swiss Federal Unfair Competition Act provides that “behavior or business practice
qualifies as unfair and illegal if it is deceptive or if it infringes in any other way the
principle of good faith, and if it affects the relationship between competitors or between
suppliers and customers.” (Richa Suppl. Decl. ¶ 14.)
5
  Polymetrix describes the Swiss Data Protection Act as imposing an obligation to
protect the personal data of its customers, including a prohibition against transmitting
such personal data to third parties. (Richa Suppl. Decl. ¶¶ 19–22.)

                                              7
Article 162 applies.” But as that Order pointed out, Polymetrix never linked specific

express contractual obligations of confidentiality to any of the relevant, responsive

documents it sought to withhold, and while Polymetrix’s expert stated that a

confidentiality obligation may be implied under Swiss contract law “depending on the

circumstances,” (Richa Suppl. Decl. [Doc. No. 170 ¶ 26]), the Court observed that

Polymetrix’s expert had not described what those “circumstances” were or the specific

nature of the “confidentiality obligation” that could be implied therefrom. Moreover, the

expert never described the circumstances of Polymetrix’s particular relationships with its

business partners, and never opined that those circumstances and relationships did in fact

give rise to an implied confidentiality obligation. See (June 28, 2018, Order at 18–19.)

          Thus, with regard to Article 162, the Court found that Polymetrix had not met its

burden to establish that confidentiality agreements are in effect that would prevent it from

disclosing the information then at issue. (Id.) As a result, the Court ordered Polymetrix

to produce documents relevant to subject matter jurisdiction because it had made “no

convincing legal or factual argument that the circumstances of its relationship with

Indorama Poland with respect to the particular information that is the subject of [that]

Order gave rise to such an implied and absolute duty of confidentiality, particularly

where, as here, effective protections are in place to assure that the information elicited

would not be disclosed to competitors or used for any purpose other than this case.” (Id.

at 19.)

          For the most part, the same deficiencies in Polymetrix’s attempted showing with

regard to Article 162 that the Court identified in its June 28, 2018, Order are present


                                               8
when the Court looks at the expanded scope of documents that would be relevant and

responsive under Federal Rule of Civil Procedure 26(b). In addition, although not

specifically noted in its prior order, Polymetrix’s evidence with regard to its contractual

relationships, express or implied, says nothing about the age of the information, how long

ago it came into Polymetrix’s possession, the duration of the purported confidentiality

obligation, or the extent to which other entities to which the information has been

disclosed were similarly—or not—bound. Thus, with one exception, Polymetrix’s

attempted showing that Article 162 would block production of the information sought by

GPT/DAK fails because it has not demonstrated that there are express confidentiality

obligations currently in effect and applicable to specific documents that would otherwise

be discoverable, nor has it made a specific showing of particular circumstances that

establish applicable implied contractual obligations of confidentiality.

       However, the Court is persuaded that Polymetrix has, to some extent,

demonstrated that it has at least an implied obligation of confidentiality with regard to the

technical, engineering, and manufacturing drawings and specifications for the

EcoSphere™ process. Polymetrix points out that to corral the expertise necessary to

design and build a highly complex industrial plant, it must collaborate with sub-suppliers

and other industrial firms to work through the technical details that are inherent to such a

project. (Müller Decl. ¶¶ 3, 6.) It must also communicate with its customer about

confidential technologies the customer itself may seek to deploy in the plant that

Polymetrix designs. (Id. ¶¶ 3–9.) Both types of communications necessarily require

sharing proprietary technical information that is then incorporated into design,


                                              9
engineering, and construction documents. (Id.) That Polymetrix cannot identify line by

line what is confidential and proprietary and what is not does not mean that there is not

proprietary information embedded therein, or that the specifications and drawings as a

whole do not have a value that depends on their being maintained confidential. See

AvidAir Helicopter Supply, Inc. v. Rolls-Royce Corp., 663 F.3d 966, 972 (8th Cir. 2011)

(“Compilations of non-secret and secret information can be valuable so long as the

combination affords a competitive advantage and is not readily ascertainable.”). If this

information were Polymetrix’s alone, the Court would have no difficulty finding that

Polymetrix has waived any objection to producing it (subject, of course, to a protective

order). But Polymetrix witnesses aver, and GPT/DAK does not seriously contest, that

there is confidential technical information of Polymetrix’s business partners intertwined

with Polymetrix’s own contributions, and it is not difficult to believe that there is at least

an implied understanding that the proprietary technical contributions of those partners

will be kept confidential. See, e.g., (Müller Decl. ¶ 8):

       Polymetrix and the sub-supplier or cooperation partner understand that
       there is a duty of confidentiality with respect to each other’s business and
       manufacturing secrets that are used in connection with Polymetrix’s
       specific project or proposal. This implied relationship of trust and
       confidence with its sub-suppliers and cooperation partners is extremely
       important to Polymetrix’s ability to do business. If Polymetrix were to
       disclose the business or manufacturing secrets of its sub-suppliers or
       cooperation partners without their permission, there would be a strong
       likelihood that Polymetrix would lose its relationship with these entities.

       The Court is also persuaded that it would be difficult if not impossible to redact

the drawings and specifications so as to mask only the confidential technical information

of Polymetrix’s partners, and the resulting documents likely would be useless in any


                                              10
event. Accordingly, the Court finds it likely that Article 162 would apply to technical,

engineering, and manufacturing drawings and specifications for the EcoSphere™ process

even within the narrowed scope of discovery as described in Section II.B.1 above.

               3.     Article 273

       Polymetrix argues that Article 273 prevents it from disclosing any third-party

manufacturing or business secret to a foreign entity regardless of whether it has a

contractual obligation to keep it secret. (Richa Decl. ¶¶ 29, 32; Richa Suppl. Decl. ¶ 17;

Fischer Decl. [Doc. No. 87 ¶ 21].) Hence, Polymetrix argues, even if its relationships

with its customers and business partners are not subject to formal, written confidentiality

agreements, Article 273 prevents it from disclosing most if not all of the documents

sought by this motion because by their nature they contain third-party business and

manufacturing secrets.

       In its June 28, 2018, Order, the Court noted that although Article 273 does not

depend upon the presence of contractual obligations, see (June 28, 2018, Order at 20),

it “is much narrower in scope” and applies only where the “manufacturing or business

secret . . . bear[s] a close relationship to Switzerland under the ‘Binnenbeziehung’ test.”

(Id. (citing Fischer Decl. ¶ 16).) Specifically, the “test is met if ‘the master of the secret

(i.e., the beneficiary of the right to secrecy) is a Swiss resident, a Swiss legal entity, or if

the secret otherwise falls within the ambit of Swiss sovereignty rules.’” (Id. (quoting

Fischer Decl. ¶ 16).) The Court concluded that the limited jurisdictional discovery did

not implicate Article 273 because the information being sought dealt largely with

shipping activities of PET into the United States from Poland and could not “be credibly


                                               11
characterized as falling within the Binnenbeziehung test.” (Id.)

       Similarly, with regard to the expanded scope of documents now at issue,

Polymetrix has failed to show that the “master” of any particular secret—other than

Polymetrix itself —is a Swiss resident or a Swiss legal entity, or that the secret

“otherwise falls within the ambit of Swiss sovereignty rules.” Certainly that is not the

case with Indorama Poland, and although Polymetrix states that it has hundreds of

subcontractors who may have contributed “secrets,” it has provided no concrete basis to

conclude that any of the documents that are at issue here in fact contain secrets that fall

within the Binnenbeziehung test. Accordingly, the Court finds that Polymetrix has not

sustained its burden of demonstrating that Article 273 would block the disclosure of

documents and information sought by GPT/DAK and within the narrowed scope of

discovery the Court has identified.

              4.     Balancing of Interests

       Finding that Article 162 has application to technical, engineering, and

manufacturing drawings and specifications for the EcoSphere™ process does not end this

Court’s inquiry; the Court must yet determine whether the balance of the interests lies in

favor of deferring to the Swiss blocking statute and requiring that GPT/DAK proceed

under the Hague Convention to gain access to this information.

       When a foreign party relies on foreign law to resist production of discoverable

information, a court should balance its interests with the interests of the foreign

sovereign. In re Baycol Products Litigation, MDL No. 1431 (MJD/JGL), 2003 WL

22023449, at *6 (D. Minn. Mar. 21, 2003) (Lebedoff, Mag. J.). To do so, courts may


                                             12
consider the following five factors: (1) The importance to the litigation of the information

requested; (2) the degree of specificity of the request; (3) whether the information

originated in the United States; (4) the availability of alternative means to obtain the

information; and (5) the extent to which noncompliance with the request would

undermine important interests of the United States, or compliance with the request would

undermine important interests of the foreign country. Aerospatiale, 482 U.S. at 544 n.28.

       Here, there is no question that the information sought, within the scope described

earlier in this Order, is critically important to the litigation. Within that information is the

very information necessary for the parties to explore how precisely the Ecosphere™

process is being practiced in the Indorama Poland plant from which the accused product

is alleged to have emanated, as well as information pertinent to other elements of

GPT/DAK’s claim that Polymetrix induced the infringement of the patents-in-suit. While

Polymetrix seeks to draw a sharp distinction between information pertinent to its

anticipated motion for summary judgment on elements of induced infringement, and all

other information that may be relevant to the claims and defenses in this case, the Court

is not persuaded that those distinctions are easily made, and the parties’ inability to reach

agreement on even the smallest issues in this case underscores that perception. The first

factor therefore strongly weighs against deferring to the blocking statute and in favor of

requiring production per the Federal Rules.

       As to the second factor—specificity—on the one hand GPT/DAK’s discovery

requests are quite broad, even as narrowed by this Order. On the other, they have

apparently been specific enough for Polymetrix to be able to represent with seeming


                                              13
confidence that it has gathered all responsive documents. Therefore, the Court finds that

this factor is neutral.

       The third factor—whether the information originated in the United States—weighs

in favor of deferring to the blocking statute, as there is no question that most if not all of

the information sought originated outside the U.S.

       The fourth factor weighs slightly in favor of deferring to the blocking statute, as

there are alternative means available to seek the information, i.e., through the Hague

Convention. That being said, there is no certainty about the outcome of that process, and

the Court is concerned about the amount of time required to pursue it, particularly in light

of the fact that for reasons largely not attributable to GPT/DAK, this case is now nearly

three years old.

       The determinative factor here, therefore, is the final one, i.e., the extent to which

noncompliance with the request would undermine important interests of the United

States, or compliance with the request would undermine important interests of the foreign

country. Aerospatiale, 482 U.S. at 544 n.28. But because of the lack of specificity of

Polymetrix’s showing, it is difficult to assess fully the importance of Switzerland’s

interests in the application of Article 162 to the information at issue here. Polymetrix’s

expert simply states that the purpose of Article 162 is to protect the “individual interests”

of the person who wishes to have confidentiality maintained, a goal that the statute

accomplishes by prohibiting disclosure of a manufacturing or business secret to third

parties in breach of a legal or contractual obligation to maintain the secrecy of that




                                              14
information. 6 (Richa Decl. ¶ 45.) Presumably, although the expert does not say so

explicitly, this serves Switzerland’s national economic interest by assuring entities who

deal with Swiss firms like Polymetrix that they can be confident that their business

secrets will be well-protected. But the protective order that the Court has entered in this

case also serves that purpose, by precluding disclosure to anyone not within the permitted

group (according to the designated level of confidentiality), and by prohibiting outright

any use of the protected information for any purpose beyond this case. See generally

(Protective Order [Doc. No. 69.]). Moreover, Polymetrix’s imprecise showing as to what

is secret and what is not, over how many entities in how many countries that information

may be spread, and how and to what extent and for what duration obligations of

confidentiality became attached to that information, further undermines the idea that there

is a robust national interest in enforcing those obligations with regard to the broad sweep

of the information Polymetrix insists it is required to protect.

       By contrast, the interests of this Court and this country in timely compliance with

discovery are obvious and significant, due in part to “the overriding interest in the just,

speedy, and inexpensive determination of litigation in our courts.” Aerospatiale,

482 U.S. at 543 (internal quotation marks omitted); see also In re Meta Systems, 111 F.3d

142 (Fed. Cir. 1997) (holding the International Trade Commission correctly decided not


6
  This stands in contrast to Article 273, which is aimed at “protecting manufacturing and
other business secrets of persons and entities based in Switzerland to safeguard
Switzerland’s economic integrity” and which, “[c]ontrary to other criminal provisions
whose purpose is to protect the person having an interest in the non-disclosure of a
particular fact . . . , was primarily adopted to upheld Switzerland’s interests as a
sovereign State.” (Richa Decl. ¶ 33.)

                                              15
to apply Hague Evidence Convention procedures where such procedures “would not be a

timely and effective means” of conducting depositions within the target date for

completing the investigation); In re Aircrash Disaster Near Roselawn, Ind. Oct. 31, 1994,

172 F.R.D. 295, 310 (N.D. Ill. 1997) (concluding the “use of the Convention . . . to be an

unnecessary, complicated, time consuming, and expensive means of discovery, thus

thwarting the interests of our court system”); Benton Graphics v. Uddeholm Corp.,

118 F.R.D. 386, 391, 10 Fed. R. Serv. 3d 114 (D.N.J. 1987) (concluding “Convention

procedures will [not] prove effective” because “of the lengthy history of discovery in this

case and the potential for additional delays”).

       There is no formula by which to measure and weigh these competing interests, but

the Court concludes that as to the documents within the permissible scope of discovery it

has identified—information that goes to the heart of the matters at issue in this case—the

balance of interests weighs in favor of compelling production of all such documents

pursuant to Fed. R. Civ. P. 34, save only what is redacted or withheld on grounds of

privilege or work-product protection, and against deferring to Article 162 and requiring

discovery through the Hague Convention. Thus, as to those documents, the Court will

grant GPT/DAK’s motion to compel. Such documents may, of course, be produced as

Confidential or Attorneys’ Eyes Only under the Protective Order in this case, to the

extent Polymetrix has a good faith belief that they contain proprietary or confidential

business or technical information belonging to Polymetrix and/or to others. If an

otherwise responsive document contains distinct sections that discuss specific customers

that fall outside the scope of permissible discovery as defined in this Order, Polymetrix


                                             16
may redact those sections. On the other hand, if a document contains information within

the permissible scope of discovery as defined above in this Order intermingled with

information that specifically pertains to another customer, Polymetrix may not redact that

information unless it can show an express written obligation of confidentiality applicable

to that information that was in effect at the time the document was generated and that

remains operative. In either case, Polymetrix must produce a log identifying the

redactions and the basis for them within 10 days of the production of the documents

themselves, and as to any redaction of intermingled information, it must include the basis

for its claim of an express, currently operative confidentiality obligation. The log may be

designated Attorneys’ Eyes Only if any information contained therein is competitively

sensitive. Relevancy redactions on any other grounds will not be permitted.



III.   CONCLUSION

       For these reasons, the Court concludes that Polymetrix must promptly produce to

GPT/DAK pursuant to Rule 34 of the Federal Rules of Civil Procedure all relevant

documents responsive to Plaintiffs’ “February 7, 2017 requests for production of

documents from Polymetrix,” that Plaintiffs identified in their second motion to compel.

See (Mem. in Supp. of Pls.’ Second Mot. to Compel [Doc. No. 150 at 1].) This includes

those documents it has represented it has already gathered in connection with the instant

case (as referred to, inter alia, in the Declaration of Martin Müller [Doc. No. 93 ¶ 14] and

Polymetrix’s Memorandum in Opposition [Doc. No. 91 at 15] to Plaintiffs’ First Motion




                                            17
to Compel [Doc. No. 83]), to the extent those documents are within the scope of

permissible discovery as described herein.

          The Court recognizes the obligation imposed by this Order is in some ways

narrower and in other ways broader than the result the Court signaled in its Order of

April 22, 2019, and that therefore the time frame for compliance may be different from

the time frame hitherto discussed between the parties. On the other hand, the Court

expects that the time required for compliance should be shorter than previously

anticipated in view of the fact that the documents have been gathered, redactions should

be limited, and the lines more clear between what is and what is not in scope. The parties

are ordered to meet and confer in light of this Order and to e-file a joint proposed

scheduling order, including a deadline for compliance with this Order, on or before June

3, 2019.

          Accordingly, based on the foregoing and all the files, records, and proceedings

herein, IT IS HEREBY ORDERED that GPT/DAK’s Renewed Second Motion to

Compel [Doc. No. 416] is GRANTED IN PART and DENIED IN PART as described

herein.



Dated: May 24, 2019                          s/ Hildy Bowbeer
                                            HILDY BOWBEER
                                            United States Magistrate Judge




                                              18
